Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Daifei Zhang (Reg. No. 79,356), on May 27, 2022. 
 
Listing of Claims 

5. (Cancelled)

6. (Cancelled)

10. (Cancelled)

11. (Cancelled)

STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 8 in “Claims - 05/17/2022” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 05/17/2022” is acknowledged. 
 	This office action considers Claims 1-4, 7-9 pending for prosecution.

REASON FOR ALLOWANCE
       Claims 1-4, 7-9 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the Zener diode region has a superhigh-concentration second conductivity type semiconductor region provided below a source pad and an high-concentration first conductivity type semiconductor region adjacent to the superhigh-concentration second conductivity type semiconductor region and having a lower impurity concentration than the superhigh- concentration second conductivity type semiconductor region, the gate contact region is adjacent to the high-concentration first conductivity type semiconductor region, and the superhigh-concentration second conductivity type semiconductor region is provided on a source region side of the high-concentration first conductivity type semiconductor region” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 8: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the well region has a first well region provided below a part of the gate pad and a second well region separated from the first well region, the Zener diode region is provided in the first well region, and a separation region, being a first conductivity type semiconductor and having a higher impurity concentration than the drift layer, is provided between the first well region and the second well region” – as recited in claim 1, in combination with the remaining limitations of the claim.
The most relevant prior art of references (JP 2015159235 to Nobuyuki and US 20120326207 A1 to Yoshimochi) substantially disclose the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon ((JP 2015159235 to Nobuyuki and US 20120326207 A1 to Yoshimochi)) is considered pertinent to applicant's disclosure. See form PTO-892. Nobuyuki discloses: 
a drift layer (12; Fig. 2; [0035] – “a drift layer 12”) being a first conductivity type ([0038] – “The conductivity type of drift layer 12 is n-type”); 
a well region ({14, 20} – [0035] – “well region 14”; [0042] – “well region 20”) being a second conductivity type ([0039] – “The conductivity type of the well region 14 is p-type”; [0042] – “The conductivity type of the well region 20 is p-type”) and provided in the drift layer (12); 
a source region (16 – [0035] – “source region 16”) provided in the well region (14); 
a gate contact region (46 – [0018] – “contact electrode (46)”) provided in the well region (14) and electrically connected to a gate pad (30 – [0035] – “a gate pad electrode 30” – 30 is over 24, therefore electrically connected); and 
a diode region (104 – [0033]) provided in the well region ({14, 20}) and provided between the source region (16) and the gate contact region (24) in a plane direction (Fig. 2 shows that 104 is between source 16 and gate. 
Yoshimochi teaches a “zener diode 111 (Z.sub.D) is connected between the source terminal 102 (S) and the gate terminal 103 (G) (between the source and the gate)” – [0236]; Fig. 17).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 8 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1, 9, and 16 are deemed patentable over the prior art.
Claims (2-4, 7, 9) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898